338 F.2d 667
The NEW YORK CENTRAL RAILROAD COMPANY, a Corporation, Plaintiff-Appellant,v.SOUTHERN RAILWAY COMPANY, a Corporation, Defendant-Appellee.
No. 14666.
United States Court of Appeals Seventh Circuit.
November 24, 1964.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; Julius J. Hoffman, Judge.
Richard J. Murphy, Charles W. Chapman, Chicago, Ill., for appellant.
Bruce E. Brown, Chicago, Ill., Seddon G. Boxley, Washington, D. C., Norman J. Gundlach, East St. Louis, Ill., for appellee.
Before HASTINGS, Chief Judge, and KNOCH and CASTLE, Circuit Judges.
PER CURIAM.


1
The New York Central Railroad Company, plaintiff-appellant, brought this action in the District Court to enjoin Southern Railway Company, defendant-appellant, from operating over 11½ miles of track owned by Peabody Coal Company and which connects Peabody's mine near Lynnville, Indiana, with Southern's line at Boonville, Indiana, unless and until Southern obtains a certificate of public convenience and necessity from the Interstate Commerce Commission. The action is predicated upon the provisions of Section 1(20) of the Interstate Commerce Act (49 U.S.C.A. § 1(20)). The issue arising from the complaint and answer was whether the operation of Southern over the private track owned and maintained by Peabody was such that it constituted an "extension" of Southern's line of railroad within the meaning and application of Section 1(18) of the Act (49 U.S.C.A. § 1(18)).


2
Substantially all of the facts involved were stipulated. The case was tried to the court which incorporated its findings of fact and conclusions of law in a memorandum decision reported as New York Central Railroad Co. v. Southern Railway Co., (D.C.N.D.Ill., E.D.) 226 F.Supp. 463. The District Court entered a judgment order denying the injunctive relief sought, and the plaintiff appealed.


3
District Judge Julius J. Hoffman's opinion is well-reasoned and reflects both a discerning analysis of the issue presented for determination and a sound appraisal of the decisions relied upon by the parties as precedents pertinent to its resolution. Examination of the record satisfies us that the factual findings of the District Court are supported by substantial evidence and we are convinced that the court's conclusions represent applications of correct legal criteria. We adopt Judge Hoffman's opinion and affirm the judgment order of the District Court.


4
Affirmed.